Citation Nr: 0101532	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-22 074A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
polycystic kidney disease on appeal from the initial grant of 
service connection.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to March 
1988 and additional service from December 1990 to January 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1998 rating determination, by the Washington, D.C., 
Regional Office (RO), which established service connection 
for polycystic kidney disease and assigned a 10 percent 
evaluation.  In September 1999 the RO assigned a 30 percent 
evaluation.

As to the original evaluation which was appealed, the Board 
notes that the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issue on appeal as set forth on the 
title page.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

The VA genitourinary examination performed in March 2000 is 
incomplete.  The report consists entirely of the recitation 
of history and subjective complaints provided by the veteran.  
Although, the examination report did note that the veteran 
had intermittent hematuria and abdominal pain associated with 
bilateral cysts of the kidney, no laboratory tests were 
performed and no blood pressure readings were provided.  The 
examination report failed to answer the questions relevant 
for a higher evaluation for polycystic kidney disease.  
Accordingly, the examination is inadequate for rating 
purposes and the claim must be remanded.

Further an addendum to the March 2000 examination report 
indicates the veteran failed to report for a VA nephrology 
examination which was scheduled in conjunction with her claim 
for increase.  Significantly, however, the evidence contained 
in the claims folder does not indicate that the veteran 
received notification of the scheduling of the VA 
examination.  (In this regard, it is noted that the actual 
appointment letter is not included in the claims folder.  
Consequently, it is unclear whether the veteran was notified 
of the examination).

Therefore, the veteran should be afforded a thorough and 
contemporaneous VA examination, to include a review of her 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
her VA examination in March 2000.  The report should include 
findings sufficient to evaluate the veteran's disability 
under all criteria in 38 C.F.R. § 4.115a and under 38 C.F.R. 
§ 4.104, Code 7101.  Any additional relevant records of VA or 
private treatment that are not currently of record should be 
obtained and associated with the claims file.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should request that the 
veteran provide a list of those (VA and 
private medical providers) who have 
treated her for service-connected 
polycystic kidney disease and 
hypertension since March 2000.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Complete copies of all 
records should be associated with the 
claims folder.

3.  The veteran should be scheduled for a 
VA genitourinary examination, for the 
purpose of determining the current 
severity of her service-connected 
polycystic kidney disease.  The examiner 
should identify all residuals 
attributable to the veteran's service-
connected polycystic kidney disease.  A 
series of blood pressure readings should 
be taken.  The examination report must 
include findings sufficient to evaluate 
the veteran's disability under all 
criteria in 38 C.F.R. § 4.115a and under 
38 C.F.R. § 4.104, Code 7101.  The 
examiner should indicate whether the 
veteran has any of the following:

a)  Constant albuminuria with some 
edema; or definite decrease in 
kidney function; or hypertension 
with diastolic pressure 
predominantly 120 or more; or 

b)  persistent edema and albuminuria 
with BUN 40 to 80mg%; or, 80 
creatinine 4 to 8mg%; or, 
generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation 
of exertion; or 

c)  the need for regular dialysis; 
or preclusion of more than sedentary 
activity from one of the following: 
persistent edema and albuminuria; 
or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, 
markedly decreased function of 
kidney or other organ systems, 
especially cardiovascular.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

5.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim for an increased 
evaluation.  In evaluating the polycystic 
kidney disease the RO should consider, 
the criteria for renal dysfunction, as 
this appears to be the veteran's 
predominant symptomatology.  The RO 
should consider whether "staged" 
ratings are warranted in accordance with 
the Court's holding in Fenderson, supra.  
If appropriate, the SSOC should also 
include the provision of 38 C.F.R. § 
3.655 and a discussion of the 
applicability of this regulation in his 
case.  Following the issuance of a 
decision on this matter, the veteran 
should be issued a supplemental statement 
of the case, and should be provided an 
appropriate period of time in which to 
respond thereto. The case should 
thereafter be returned to the Board for 
further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


